Citation Nr: 0333072	
Decision Date: 11/25/03    Archive Date: 12/10/03	

DOCKET NO.  00-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (initial) rating for 
postoperative residuals of bilateral temporomandibular 
malocclusion or derangement, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
temporomandibular joint disease, status post bilateral joint 
surgeries, and assigned a 30 percent evaluation from 
February 7, 1994.  

An August 2002 Board decision denied the veteran's claim for 
an increased rating.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims.  In a 
January 2003 order the Court granted a joint motion, vacating 
and remanding the Board's decision.  Copies of the Court's 
order and the joint motion have been included in the 
veteran's claims file.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period in § 3.159(b)(1), to 
respond to a VCAA duty to notify, is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the one-year period provided for a response.  
Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the VCAA, and 
that a full year is allowed to respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
dental examination to determine the 
nature and extent of his service-
connected postoperative residuals of 
bilateral temporomandibular malocclusion 
or derangement.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner should set forth all symptoms 
related to the veteran's postoperative 
residuals of bilateral temporomandibular 
malocclusion or derangement, including 
setting forth the inter-incisal range of 
motion.  A complete rationale for all 
opinions offered should be provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


